DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Election/Restrictions
Applicant's election with traverse of Species A (Fig. 1 and 5a-5i; Claims 1-20) in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application. Moreover, because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn.  
 This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2015/0375994 A1) in view of Foster et al. (US 2012/0319303 A1) and Schweikert et al. (US 7,470,904 B1)


    PNG
    media_image1.png
    461
    606
    media_image1.png
    Greyscale







Regarding Claim 1, Chien (Fig. 6) discloses a method for manufacturing a microelectromechanical system (MEMS) device, comprising steps as following: 
providing a first substrate (11, 112a, 112b) including an active surface (top of 11), wherein 

providing a second substrate (12) including a first surface (bottom, 121) and a second surface (top, 122) opposite to the first surface; 
forming a groove (124a) on the first surface (121) or the second surface of the second substrate (12) to define a movable element (124a) [0021], ; 
forming a first bonding portion(1st bonding portion as annotated in Fig. 3B) and at least one second bonding portion (2nd bonding portion as annotated in Fig. 3B) of the second substrate (12), wherein 
the first bonding portion (1st bonding portion as annotated in Fig. 6)  surrounds the movable element (124a), and the second bonding portion (2nd bonding portion as annotated in Fig. 6) is disposed between  the first bonding portion (1st bonding portion as annotated in Fig. 6)  and the movable element (124a) , and wherein 
a bonding surface of the first bonding portion (bonding portions on left and right of 124a) is larger than a bonding surface of the second bonding portion (See annotated Fig. 6); 
bonding the first substrate (11, 112a, 112b) to the second substrate (12), wherein 
the first bonding portion is bonded to the first electric-conduction contact (See the first bonding portion is bonded to the first electric-conduction contact in annotated Fig. 6), and the second bonding portion is bonded to the second electric-conduction contact (See the second bonding portion is bonded to the second electric-conduction contact in 
Chien does not explicitly disclose disposing a bonding material on the first bonding portion, and disposing a metal getter on the bonding surface of the second bonding portion;
Foster (Fig. 2- 5) discloses disclose disposing a bonding material (1500) on the first bonding portion ( see outer 1300) , and disposing a metal getter (1500, indium) on the bonding surface of the second bonding portion (see inner 1300);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for manufacturing a microelectromechanical system (MEMS) device in Chien in view of Foster such that a bonding material is disposed on the first bonding portion, and disposing a metal getter on the bonding surface of the second bonding portion;
The Examiner notes that Foster further discloses heating metal getter (1500, indium) which could be considered as activating the metal getter. [0054]
Chien in view of Foster does not explicitly disclose activating the metal getter to absorb a moisture in the airtight chamber.
Schweikert discloses activating a metal getter (51) to absorb a moisture in the airtight chamber (20) for the purpose of effectively remove least some gases contained within sealed container [column 13 lines 2-10].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for manufacturing a microelectromechanical system (MEMS) device in Chien in view of Foster and Schweikert to activate the metal getter to absorb a moisture in the airtight chamber in order to effectively remove least some gases contained within sealed container [column 13 lines 2-10].

Regarding Claim 2, Chien in view of Foster and Schweikert discloses a method for manufacturing a MEMS device according to claim 1, wherein the second bonding portion is a continuous structure surrounding the movable element. (Chien Fig. 2)

Regarding Claim 4, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein 
a material of the metal getter is the same as the bonding material.  (Germanium, Foster) .


Regarding Claim 5, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein 
a material of the metal getter comprises germanium, aluminum, indium, gold, tin, titanium, chromium, copper, or combinations thereof (Germanium, Foster) .

Regarding Claim 6, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein 
Chien in view of Foster and Schweikert as previously combined does not explicitly disclose the active surface of the first substrate has at least one limiting trench, which is disposed between the second electric-conduction contact and the fixed electrode and used to limit an area where the metal getter is allowed to extend.
However, Foster further discloses the active surface of the first substrate (4000, Foster) has at least one limiting trench (area between 5700 and 5300 “to impede the flow of molten indium into the device cavity 4120 or the pad cavity 4130 areas [0058 Foster], which is disposed between the second electric-conduction contact ( 5300 Foster) and the fixed electrode (5400)  and used to limit an area where the metal getter is allowed to extend [Fig. 5; 0058 Foster].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for manufacturing a microelectromechanical system (MEMS) device in Chien in view of Foster and Schweikert such that the active surface of the first substrate has at least one limiting trench, which is disposed between the 


Regarding Claim 7, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1 further comprising steps: 
providing a third substrate (13 Chien) including a recessed region (132 Chien) and a runner (131 Chien), wherein 
the runner (131 Chien) interconnects the recessed region with exterior (Fig. 4K); and 
bonding the third substrate (13 Chien) to the second surface of the second substrate or the active surface of the first substrate (11 Chien), wherein 
the recessed region (132 Chien) is corresponding to the movable element (124a Chien).

Regarding Claim 10, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein the groove (124a)  is formed on the second surface (top) of the second substrate (12). 

Regarding Claim 11, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein 


Regarding Claim 12, Chien in view of Foster and Schweikert discloses the method for manufacturing a MEMS device according to claim 1, wherein the MEMS device is a pressure sensor. [0005]



	





Claims 13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2015/0375994 A1) in view of Foster et al. (US 2012/0319303 A1) 


    PNG
    media_image2.png
    461
    606
    media_image2.png
    Greyscale


Regarding Claim 13, Chien/994) (Fig. 6) discloses method for manufacturing a microelectromechanical system (MEMS) device with a wafer-grade process, comprising: 
providing a first substrate (11, 112a, 112b, 112c), wherein 
the first substrate includes an active surface (top), and a first electric-conduction contact (111b under left 123a), at least one second electric-conduction contact ( 111b under center 123a), at least one a limiting trench (117) next to the second electric-conduction contact, at least one third electric-conduction contact (111b under 123b), 
providing a second substrate (12) including a first surface (bottom) and a second surface (top) opposite to the first surface (bottom); 
forming a groove (124a) on the first surface or the second surface of the second substrate (12) to define a movable element (124); 
forming a first bonding portion (1st bonding portion on annotated Fig. 6) and at least one second bonding portion (2nd bonding portion on annotated Fig. 6)  on the first surface (bottom) of the second substrate (12), wherein 
the first bonding portion surrounds the movable element (124), and the second bonding portion is disposed between the first bonding portion and the movable element (124) (see bonding portion on annotated Fig. 6), and wherein 
a bonding surface of the first bonding portion is larger than a bonding surface of the second bonding portion (see annotated bonding portions on annotated Fig. 13)
The Examiner notes since Applicant did not explicitly define metes and bounds of “first bonding portion” and “second bonding portion” of the second substrate the Examiner defined the portions as displayed in annotated Fig 6.
bonding the first substrate (11, 112a, 112b, 112c)  to the second substrate (12), wherein 
the first substrate (11, 112a, 112b, 112c) , the second substrate (12) and the first bonding portion (see jointly 1st bonding portion) define an airtight chamber (126) [0023]  
Chien/3994 does not explicitly disclose the bonding material is bonded to the first electric-conduction contact, and the metal getter is bonded to the second electric-
Foster (Fig. 3- 5) discloses a bonding material (500) is bonded to a first electric-conduction contact ( see outer 130), and the metal getter (500, Indium) is bonded to a second electric-conduction contact (see inner 130) and the metal getter (500, Indium) on a second bonding portion (1300) is squeezed out to extend within a limiting trench (area between 5700 and 5300 “to impede the flow of molten indium into the device cavity 4120 or the pad cavity 4130 areas [0058 Foster],  to make a portion of the metal getter (500) expose to an airtight chamber (device cavity) for the purpose of  improved hermetic seal may be much more resistant to temperature cycling [0049, 0057, 0058, 0054].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for manufacturing a microelectromechanical system (MEMS) device in Chien in view of Foster such that the bonding material is bonded to the first electric-conduction contact, and the metal getter is bonded to the second electric-conduction contact and the metal getter on the second bonding portion is squeezed out to extend within the limiting trench to make a portion of the metal getter expose to the airtight chamber in order to have improved hermetic seal may be much more resistant to temperature cycling [0049, 0057, 0058, 0054].

Regarding Claim 16, Chien/994 (Fig. 6) in view of Foster discloses the method for manufacturing a MEMS device with a wafer-grade process according to claim 13, wherein 
the limiting trench (117, Chien/994) (area between 5700 and 5300, Foster) is disposed between the second electric-conduction contact (111b under center 123a) and the fixed electrode (113, Chien/994) and the limiting trench (117, Chien/994) (area between 5700 and 5300, Foster) and the fixed electrode (113, Chien/994)  is within the airtight chamber (126) after the step of bonding the first substrate (11) to the second substrate (12).

Regarding Claim 17, Chien/994 (Fig. 6) in view of Foster discloses the method for manufacturing a MEMS device with a wafer-grade process according to claim 13, further comprising: 
providing a third substrate (13, Chien/994) including a recessed region (132, Chien/994) and a runner (131, Chien/994); bonding 
the third substrate (13, Chien/994) to the second surface of the second substrate or the active surface of the first substrate (11, Chien/994), wherein 
the recessed region (132, Chien/994) is corresponding to the movable element (124, Chien/994) (Fig. 1, 10g; Chien/994).


Regarding Claim 19, Chien/994 (Fig. 6) in view of Foster discloses the method for manufacturing a MEMS device with a wafer-grade process according to claim 13, wherein 
the bonding material comprises germanium, aluminum, copper, gold, or indium (Germanium, Foster) .

Regarding Claim 20, Chien/994 (Fig. 6) in view of Foster discloses the method for manufacturing a MEMS device with a wafer-grade process according to claim 13, further comprising thinning the second substrate (12, Chien/994) to define a thickness of the movable element. [0031, Chien/994)



	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2015/0375994 A1; hereinafter Chien/994) in view of Foster et al. (US 2012/0319303 A1) and further in view Schweikert et al. (US 7,470,904 B1).
Regarding Claim 14, Chien/994) (Fig. 6) in view of Foster discloses the method for manufacturing a MEMS device with a wafer-grade process according to claim 13, further 
Chien/994) (Fig. 6) in view of Foster does not explicitly disclose comprising removing moisture within the airtight chamber by electrically activating the metal getter within the limiting trench.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method for manufacturing a microelectromechanical system (MEMS) device in Chien/994 in view of Foster and Schweikert in order to  activate the metal getter to absorb a moisture in the airtight chamber in order to effectively remove least some gases contained within sealed container [column 13 lines 2-20].




Allowable Subject Matter
Claims 3, 8, 9, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3, none of the prior art teaches or suggests, alone or in combination, “the metal getter is electrically activated through the third electric-conduction contact” in the combination required by the claim.

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “the groove is formed on the second surface of the second substrate; the 


With regards to claim 9, none of the prior art teaches or suggests, alone or in combination, “the third substrate is bonded to the second substrate with at least one of a eutectic bonding technology, which comprising a fusion technology, a soldering technology, and an adhesion technology” in the combination required by the claim.

With regards to claim 15, none of the prior art teaches or suggests, alone or in combination, “the metal getter within the limiting trench is electrically connected to the third electric-conduction contact of the first substrate and electrically activated by supplying a voltage through the third electric-conduction contact” in the combination required by the claim.

	With regards to claim 18, none of the prior art teaches or suggests, alone or in combination, “comprising removing a portion of the second substrate and the third substrate to expose the third electric-conduction contact.” in the combination required by the claim.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891